DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Larry Liberchuk (40,352) on 02/18/2021.
The application has been amended as follows: 
Claim 12 has been deleted.
New claim 13 has been added as follows: 
--A non-transitory computer readable medium having stored thereon a computer program for determining a spectral scan protocol for acquiring a computer tomography image, the computer program causing an apparatus to carry out a method according to claim 1.--
[Examiner note: The aforementioned new claim 13 is entered as a matter of grace, not by right, and is considered not to affect the scope of the claims].
Allowable Subject Matter
Claims 1-11 and 13 are allowed.
Claims 1-11 remain allowed for the reasons set forth in the Office Action mailed: 11/04/20.
Claim 13 is allowed by virtue of its dependence on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884